 

Exhibit 10.1



 

 

[edslogo.jpg]

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION
 

PERFORMANCE RSU AWARD AGREEMENT
DATED MARCH 31, 2005

 

 PARTICIPANT NAME

 


Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been granted performance-vesting
restricted stock units of EDS Common Stock, subject to restrictions described in
this agreement:

 

Performance RSU Target Award

                                              

0000

 

This grant is made pursuant to the Performance RSU Award Agreement dated as of
March 31, 2005, between EDS and you, which Agreement is attached hereto and made
a part hereof.

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION


PERFORMANCE RSU AWARD AGREEMENT
 

            This Performance RSU Award Agreement (herein called the "Agreement")
is made and entered into effective as of March 31, 2005 (the "Date of Grant"),
by and between Electronic Data Systems Corporation, a Delaware corporation
("EDS" or the "Company") and the employee of EDS (or any of its subsidiaries)
whose printed name is set forth on the cover and whose printed name and
signature is set forth on the signature page of this Agreement ("Grantee"). 
Except as defined herein, capitalized terms shall have the same meaning ascribed
to them under the Amended and Restated 2003 Incentive Plan of Electronic Data
Systems Corporation, as from time to time amended (the "Plan").  To the extent
that any provision of this Agreement conflicts with the express terms of the
Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
hereby deemed amended so as to carry out the purpose and intent of the Plan.

1.         Performance RSU Award.  In order to encourage Grantee's contribution
to the successful performance of the Company, EDS hereby grants to Grantee as of
the Date of Grant, pursuant to the terms of the Plan and this Agreement, a
Performance RSU Award representing the right to acquire shares of Common Stock,
subject to the performance requirements and other conditions, restrictions and
limitations set forth herein and in the Plan (the "Performance RSU Award").  The
number of shares that may be earned under this Performance RSU Award is set
forth in Appendix A. Grantee hereby acknowledges and accepts such grant and the
shares of Common Stock covered thereby upon such terms and subject to such
performance requirements and other conditions, restrictions and limitations
contained in this Agreement and the Plan.

 

2.          Performance-based Vesting.  The number of restricted stock units
that vest based on Company performance and are issued as Common Stock shall be
determined using the table found in Appendix B.

(a)        Performance Period. The performance period shall be the period
commencing on January 1, 2005 and ending on December 31, 2007.

(b)        Performance Measures. Performance vesting shall be based on
achievement against pre-determined targets of Operating Margin, Net Asset
Utilization, and Organic Revenue Growth.

(c)        Performance Targets. Threshold, target and maximum performance levels
for each performance measure of the performance period are contained in Appendix
B.

(d)        Performance Vesting. Grantee's aggregate vested interest in the
Performance RSU Award based on the Company's level of performance with respect
to each performance measure is set forth in Appendix B, subject to the following
provisions:

(1) If actual results for a performance measure are between the threshold and
target levels of performance, vesting with respect to that performance measure
will be interpolated to reflect the performance between threshold and target.

(2) If actual results for a performance measure are between the target and
maximum levels of performance, vesting with respect to that performance measure
will equal the target vesting plus additional vesting interpolated to reflect
performance between target and maximum.

2

--------------------------------------------------------------------------------

 

(3) If actual results for a performance measure are at or below the threshold
level of performance, the Grantee will not earn any vested interest in the
Performance RSU Award with respect to that performance measure.  If actual
results for a performance measure exceed the maximum level of performance, no
additional vested Performance RSU Award will be earned in excess of maximum
amounts set forth in Appendix B.

(e)        Vesting Date. The Performance RSU Award shall become Vested Stock on
February 29, 2008, or such other date as determined by the Committee when such
Committee determines the extent to which the Company has achieved the
Performance Measures pursuant to Paragraph 2(d).  The Vesting Date will normally
occur no later than 90 days after the end of the Performance Period.  Issuance
of shares of Common Stock to Grantee shall occur on the Vesting Date. 

(f)        Holding Period. For a one-year period following the Vesting Date of
the Performance RSU Award, fifty percent of the gross number of shares of Vested
Stock to be issued to Grantee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise.  The percentage of the Vested Stock subject to this holding period
requirement will be reduced as appropriate for grantees in countries with tax
withholding requirements in excess of fifty percent at the Vesting Date.

3.         Effect of Certain Events.

(a)        If Grantee's employment with the Company is terminated at any time
prior to the Vesting Date for any reason (including without limitation due to
voluntary termination or involuntary termination) other than death, Total
Disability, or voluntary resignation on or after attaining the age of 62, then
the Performance RSU Award and Grantee's right to receive shares of Vested Stock
hereunder shall terminate, without any payment of consideration by the Company
to Grantee, unless expressly determined otherwise by the Committee, in its sole,
absolute and unfettered discretion.

(b)        If Grantee's employment with the Company is terminated prior to the
Vesting Date because of death or Total Disability, then a pro rata amount of the
Performance RSU Award shall be considered to become immediately and
unconditionally Vested Stock without regard to performance as described in
Paragraph 2 above, by multiplying the Performance RSU Target Award by a fraction
(not to exceed 1.0), the numerator of which shall be the number of complete
months between the first day of the Performance Period and the date of the
applicable event, and the denominator being the total number of months during
the Performance Period.  The Vested Stock shall be issued as soon as
practicable, and the requisite holding period as described in Paragraph 2(f)
above shall be waived.

(c)        If Grantee voluntarily resigns employment with the Company on or
after attaining the age of 62 and prior to the Vesting Date, then a pro rata
amount of the Performance RSU Award based on the Company's achievement of the
Performance Targets shall become Vested Stock on the Vesting Date pursuant to
Paragraph 2 above by multiplying such Performance RSU Award by a fraction (not
to exceed 1.0), the numerator of which shall be the number of complete months
between the first day of the Performance Period and the date of the applicable
event, and the denominator being the total number of months during the
Performance Period.

 

3

--------------------------------------------------------------------------------

 

(d)        Following a Change of Control prior to the Vesting Date, the
Performance RSU Award shall be considered to become immediately and
unconditionally earned ("Earned Award") without regard to performance as
described in Paragraph 2, with the number of restricted stock units earned equal
to the greater of (i) the Performance RSU Target Award or (ii) an award
determined by the EDS Compensation and Benefits Committee in connection with the
Change of Control not to exceed 200% of the Performance RSU Target Award. 

The Earned Award will be converted on the Vesting Date (or such earlier date as
the Committee may determine) to Vested Stock or such other consideration as the
Committee deems appropriate (including without limitation cash or a number of
shares of stock of or other units of equity of any purchaser or successor to the
Company in the Change of Control) having an aggregate fair market value that is
not less than the aggregate fair market value of the Vested Stock that would
otherwise be issued to Grantee, and the requisite holding period as described in
Paragraph 2(f) above shall be waived.  If Grantee's employment with the Company,
or any purchaser or successor to the Company is terminated following the Change
of Control and prior to the date on which the Earned Award is converted to
Vested Stock or other consideration (i) voluntarily by Grantee before attaining
age 62 or (ii) involuntarily  by the Company or such purchaser or successor for
Cause, then the Earned Award and Grantee's right to receive Vested Stock or
other such consideration hereunder shall terminate.  Should the Grantee's
employment with the Company or any purchaser or successor to the Company be
terminated following the Change of Control  and prior to the date on which the
Earned Award is converted to Vested Stock or other consideration (x) by reason
of Grantee's death, Total Disability, or voluntary resignation on or after
attaining age 62, or (y) by the Company or such purchaser or successor without
Cause, the Earned Award shall become Vested Stock or other such consideration
and shall be transferred to the Grantee, or beneficiary, as soon as
administratively feasible, and the requisite holding period as described in
Paragraph 2(f) above shall be waived.

Notwithstanding the foregoing provisions of this Paragraph 3(d), if the Change
of Control fails to satisfy the requirements of a change of control under
guidance issued by the Secretary of the Treasury under Section 409A of the
Internal Revenue Code so that an immediate payment may not be made without
violating the provisions of Section 409A, any payment or issuance to which
Grantee is entitled on a Change of Control will be deferred to after the end of
the Performance Period.

For purposes of this Agreement, a "Change of Control" shall mean any of the
following:

 (i)         Any Person (other than an Exempt Person) shall become the
Beneficial Owner of more than 50% of the shares of Common Stock then outstanding
or more than 50% of the combined voting power of the Voting Stock of the Company
then outstanding; provided, however, that no Change of Control shall be deemed
to occur for purposes of this subsection (i) if such Person shall become a
Beneficial Owner of more than 50% of the shares of Common Stock or more than 50%
of the combined voting power of the Voting Stock of the Company solely as a
result of (x) an Exempt Transaction or (y) an acquisition by a Person pursuant
to a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (x), (y) and (z) of
subsection (iii) of this definition are satisfied;

 (ii)        Individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that there shall be excluded, for this purpose, any such
individual whose initial assumption of office occurs as a result of any actual
or threatened election contest that is subject to the provisions of Rule 14a-11
under the Exchange Act;

4

--------------------------------------------------------------------------------

 

 (iii)       Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 50% of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding Voting Stock
of such corporation beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
outstanding Common Stock, (y) no Person (excluding any Exempt Person or any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, more than 50% of the Common Stock then
outstanding or more than 50% of the combined voting power of the Voting Stock of
the Company then outstanding) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding Voting Stock of such corporation and (z) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action by the Board providing for such reorganization, merger or consolidation;
or

(iv)       Approval by the shareholders of the Company of (x) a complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is approved as part of a plan of liquidation and dissolution
involving a sale or disposition of all or substantially all of the assets of the
Company to a corporation with respect to which, following such sale or other
disposition, all of the requirements of clauses (y)(A), (B) and (C) of this
subsection (iv) are satisfied, or (y) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which, following such sale or other disposition, (A) more than
50% of the then outstanding shares of common stock of such corporation and the
combined voting power of the Voting Stock of such corporation is then
beneficially owned, directly or indirectly, by all or substantially all of the
Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock, (B) no Person (excluding any
Exempt Person and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, more than 50% of the Common Stock
then outstanding or more than 50% of the combined voting power of the Voting
Stock of the Company then outstanding) beneficially owns, directly or
indirectly, more than 50% of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or initial action of the Board providing
for such sale or other disposition of assets of the Company.

(e)        Notwithstanding any provision in the Agreement to the contrary, the
date on which any payment is otherwise required to be made under the Agreement
will be deferred to a date that is six months after the date of Grantee's
termination of employment with the Company to the extent necessary to comply
with the provision of Section 409A of the Internal Revenue Code and the guidance
issued by the Secretary of the Treasury under Section 409A.

5

--------------------------------------------------------------------------------

 

4.         Restrictions on Transfer.  Except as provided in Paragraph 14 of the
Plan, the Performance RSU Award granted hereunder to Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department  of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom shares
otherwise due Grantee shall be distributed in the event of the death of Grantee
while serving in the employ of the Company.  Grantee shall have the right to
change the Beneficiary or Beneficiaries from time to time; provided, however,
that any change shall not become effective until received in writing by the
Stock Plans Administration Department of EDS.  If any designated Beneficiary
survives Grantee but dies before receiving all of Grantee's benefits hereunder,
any remaining benefits due Grantee shall be distributed to the deceased
Grantee's estate.  If there is no effective Beneficiary designation on file at
the time of Grantee's death, or if the designated Beneficiary or Beneficiaries
have all predeceased Grantee, the payment of any remaining benefits shall be
made to Grantee's estate.

6.         Withholding Tax Requirements.  Following such date on which shares
covered by the Performance RSU Award shall have become Vested Stock pursuant to
this Agreement, EDS shall have the right to withhold shares of stock on the
Vesting Date to satisfy applicable tax withholding requirements as provided in
the Plan.

7.         Sale and Issuance of Common Stock.  Grantee agrees that Grantee shall
not sell the Vested Stock and that EDS shall not be obligated to deliver any
shares of Common Stock if counsel to EDS determines that such sale or delivery
would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of EDS with, any securities
exchange or association upon which the Common Stock is listed or quoted.  EDS
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.  Subject to the foregoing and upon written request of
Grantee, the Stock Plans Administration Department of EDS shall cause
certificates for those shares of Vested Stock which Grantee is entitled to
receive pursuant to this Agreement to be delivered to Grantee; provided,
however, that the Company shall not be required to deliver certificates for such
Vested Stock until Grantee has complied with his or her obligations to satisfy
the applicable withholding tax requirements pursuant to Paragraph 6 above.

8.         Prerequisites to Benefits.  

(i)         Neither Grantee nor any person claiming through Grantee shall have
any right or interest in the shares of Common Stock covered by the Performance
RSU Award awarded hereunder, unless and until all of the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person shall have been complied with as specified herein and therein. 

6

--------------------------------------------------------------------------------

 

(ii)        Grantee acknowledges that as a condition to receipt of the grant
made hereunder, Grantee shall have delivered to the Company an executed copy of
this Performance RSU Award Agreement and an executed Equity Related Agreement
(as hereinafter defined).

(iii)       Grantee acknowledges that any existing "change of control" agreement
between Grantee and the Company (if any) shall have no applicability to and
shall have no force and effect on the Award made hereunder and Grantee waives
any and all rights and benefits Grantee may have under any such change of
control agreement to the Award granted herein.

  9.         No Rights as a Stockholder Prior to Vesting; Payment of Dividend
Equivalents.  Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the shares of Common Stock covered by the
Performance RSU Award until such shares have become Vested Stock pursuant to
Paragraphs 2 or 3 above.  The Grantee shall not be entitled to receive dividend
equivalents in respect of the shares of Common Stock covered by the Performance
RSU Award to the extent that such shares were not Vested Stock on the
corresponding record date for such dividend payment (and provided that such
record date was on or after the Date of Grant).

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Affiliate" shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.

"Associate" shall mean, with reference to any Person, (i) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (ii) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (iii) any relative or spouse of such
Person, or any relative of such spouse, who has the same home as such Person.

"Beneficial Owner" shall mean, with reference to any securities, any Person if:

(i)         such Person or any of such Person's Affiliates and Associates,
directly or indirectly, is the "beneficial owner" of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement) such securities or otherwise has the right
to vote or dispose of such securities, including pursuant to any agreement,
arrangement or understanding (whether or not in writing); provided, however,
that a Person shall not be deemed the "Beneficial Owner" of, or to "beneficially
own," any security under this subsection (i) as a result of an agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (x) arises solely from a revocable proxy or
consent given in response to a public (i.e., not including a solicitation
exempted by Rule 14a-2(b)(2) of the General Rules and Regulations under the
Exchange Act) proxy or consent solicitation made pursuant to, and in accordance
with, the applicable provisions of the General Rules and Regulations under the
Exchange Act and (y) is not then reportable by such Person on Schedule 13D under
the Exchange Act (or any comparable or successor report);

(ii)        such Person or any of such Person's Affiliates and Associates,
directly or indirectly, has the right or obligation to acquire such securities
(whether such right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding

7

--------------------------------------------------------------------------------

(whether or not in writing) or upon the exercise of conversion rights, exchange
rights, other rights, warrants or options, or otherwise; provided, however, that
a Person shall not be deemed the Beneficial Owner of, or to "beneficially own,"
(A) securities tendered pursuant to a tender or exchange offer made by such
Person or any of such Person's Affiliates or Associates until such tendered
securities are accepted for purchase or exchange or (B) securities issuable upon
exercise of Exempt Rights; or

(iii)       such Person or any of such Person's Affiliates or Associates (A) has
any agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (i) of this definition) or disposing of such
securities or (B) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
"beneficially own," any securities acquired through such Person's participation
in good faith in a firm commitment underwriting until the expiration of forty
days after the date of such acquisition.  For purposes hereof, "voting" a
security shall include voting, granting a proxy, consenting or making a request
or demand relating to corporate action (including, without limitation, a demand
for a stockholder list, to call a stockholder meeting or to inspect corporate
books and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

The terms "beneficially own" and "beneficially owning" shall have meanings that
are correlative to this definition of the term "Beneficial Owner."

"Cause" shall mean (i) intentional or knowing refusal by grantee to perform
Grantee's lawful duties; (ii) material breach of any agreement between Grantee
and the Company (or any of its Affiliates); (iii) material failure to follow EDS
policies, directives or orders applicable to employees holding comparable
positions; or (iv) intentional destruction or theft of Company property or
falsification of Company documents.

"Earned Award" shall mean the Performance Award deemed to be earned under the
terms of this Agreement in the event of a Change of Control.

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of  equity of the Company evidenced by this
Agreement which contains terms, condition and provisions regarding one or more
of (a) competition by the Grantee with the Company; (b) maintenance of
confidentiality of the Company's and/or clients' information; and (c) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with the
grant evidenced by this Agreement. 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Exempt Person" shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.

8

--------------------------------------------------------------------------------

 

"Exempt Rights" shall mean any rights to purchase shares of Common Stock or
other Voting Securities of the Company if at the time of the issuance thereof
such rights are not separable from such Common Stock or other Voting Securities
(i.e., are not transferable otherwise than in connection with a transfer of the
underlying Common Stock or other Voting Securities) except upon the occurrence
of a contingency, whether such rights exist as of the Agreement Effective Date
or are thereafter issued by the Company as a dividend on shares of Common Stock
or other Voting Securities or otherwise; provided, however, that from and after
the date (the "Separation Date") as of which such rights become separable from
the underlying shares of Common Stock or other Voting Securities, such rights
shall only constitute "Exempt Rights" pursuant to this definition to the extent
that they are beneficially owned by a Person that acquired such rights prior to
the Separation Date.

"Exempt Transaction" shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock by the Company, unless and
until such time as (A) such Person or any Affiliate or Associate of such Person
shall purchase or otherwise become the Beneficial Owner of additional shares of
Common Stock constituting 1% or more of the then outstanding shares of Common
Stock or additional Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock or (B) any other Person (or Persons)
who is (or collectively are) the Beneficial Owner of shares of Common Stock
constituting 1% or more of the then outstanding shares of Common Stock or Voting
Stock representing 1% or more of the combined voting power of the then
outstanding Voting Stock shall become an Affiliate or Associate of such Person.

 "Net Asset Utilization" shall mean the average annual ratio of revenue to net
assets.  Annual net assets is defined as shareholders equity plus
interest-bearing debt plus the net present value ("NPV") of operating leases,
averaged on a quarterly basis.

"Operating Margin" shall mean the average annual operating income over annual
revenue.

 "Organic Revenue Growth" shall mean the average annual growth in organic
revenue over the Performance Period expressed as a percentage rate.  Growth in
organic revenue is defined as constant currency growth excluding revenue growth
due to acquisitions in the current period if the comparable prior period had no
revenue from the same acquisition and revenue decreases due to business
divestitures in the current period or the comparable prior period.

 "Performance RSU Target Award" shall mean the target award of performance
restricted stock units set forth in Appendix A.

 "Person" shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.

 "Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.

"Vesting Date" shall have the meaning set forth in Paragraph 2(e).

 "Vested Stock" shall mean shares of Common Stock covered by the Performance RSU
Award which are issued in Grantee's name or otherwise issued for the benefit of
Grantee.

9

--------------------------------------------------------------------------------

 

"Voting Stock" shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of Plan and Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the Prospectus relating thereto and
to the Common Stock. Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.

(c)        Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted, applied and to the minimum extent necessary, unilaterally
amended by the Committee, so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code.

(d)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)        Notices.  Any notice under this Agreement to the Company shall be
addressed to  EDS Stock Plan Administration at 5400 Legacy Drive, Plano, Texas
75024-3199, and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

(f)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

10

--------------------------------------------------------------------------------

 

(i)         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Delaware.  Any action, suit or proceeding arising out of any claim against the
Company under this Agreement shall be brought exclusively in the federal or
state courts located in the state in which EDS has its principal business
headquarters.

(j)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder and to the
extent it does so make any determinations, such determinations are final.

(k)        No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

(l)         Validity of Agreement.  This Agreement shall be valid and binding
upon EDS only if and when it has been duly executed (whether manually and/or by
electronic signature) by the Grantee.

(m)       Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment.

(n)        Acquired Rights Waiver.  Grantee understands that under the Plan,
grants of Performance RSU Awards are made at the complete discretion of EDS
pursuant to the Plan.  Grantee understands that the Committee (as defined in the
Plan) has complete authority to administer, construe and interpret the Plan,
establish rules and regulations concerning the Plan, and perform all other acts
deemed reasonable and proper in that regard, including the power to delegate to
others the authority to assist in the administration of the Plan.  Grantee
understands that it does not acquire any additional rights as a result of being
eligible to participate in the Plan.  Grantee does not expect that any future
grants will be made under the Plan, or any other plan, nor does Grantee expect
that the benefits accruing under the Plan will be reflected in any severance,
overtime, benefit, retirement or indemnity payments that EDS or any affiliate or
subsidiary may make to it in the future.  Grantee has been provided with a
description of the Plan, and has read that description.  Grantee fully
understands its rights under the Plan, and in particular that Performance Awards
granted under the Plan are non-transferable, except as provided under section 12
of the Plan and section 4 of this Agreement.  The offer to participate in the
Plan does not constitute an acquired right. Grantee acknowledges and agrees that
the grant made hereunder is not part of current employment compensation and that
neither eligibility for, nor participation in, the Plan guarantees any right to
future employment with EDS or any of its subsidiaries or affiliates.

(o)        Data Protection Waiver.  Grantee understands and consents to EDS or
its agents or independent contractors appointed to administer the Plan obtaining
and processing personal information of Grantee's relevant to  the effective
administration of the Plan and also consents that such personal information may
be transmitted outside of the country of Grantee's employment and/or residence
as appropriate for EDS business purposes in the administration of the Plan.

11

--------------------------------------------------------------------------------

 

This Agreement has been delivered to Grantee pursuant to authority granted to
the Chief Executive Officer of EDS and is being accepted and will be effective
only upon execution by the signature of the Grantee and timely delivery to EDS.

 

 

GRANTEE:



                                                                 
Signature                                                                    

                                                                   
Printed Name

                                                                                  

                                                                        

Work E-Mail Address


 

RSU 03.31.05


 

 

12

--------------------------------------------------------------------------------

 




Appendix A - Performance RSU Award Table

 

Performance RSU Target Award


Below
Threshold



Target



Maximum


Performance RSUs



x,xxx

0

x,xxx

xx,xxx

Appendix B - Performance Vesting Table


Performance Goals


Vested Performance RSUs


Weight


Threshold


Target


Maximum


Threshold


Target


Maximum


Operating Margin
 





Net Asset Utilization
 

Organic Revenue Growth

100%

Payout as a % of Performance RSU Target Award


0%


100%


200%

 

                                                                                             
13